EXHIBIT 10.3 
 
Equipment Purchase Contract
 
Contract No: 2005-516




Buyer: Winner Medical (Huanggang) Co., Ltd. (“Party A”)
Seller: Zhengzhou Textile Machinery Co., Ltd. (“Party B”)
 
To clarify the rights and responsibilities of each party and based on the
principle of free will, equality and good faithô Party A and Party B have
reached the following agreement regarding the sale and purchase of one set of
equipment (composed of two production lines) for 100% cotton spunlace medical
gauze (the “Equipment”).



1.
Name, Quantity and Specification of the Equipment

  (Please refer to the Attachment for detailed information).




2.
Total Amount of This Contract

  RMB 19.8 million (freight included).




3.
Terms of payment

Within half a month from the signing date of this Contract, Party A shall pay to
Party B 20% of the total value for one production line as down payment. This
Contract shall become effective receipt of the down payment by Party B
(“Effective Date”).


Within three month from the Effective Date of this Contract, Party A shall pay
30% of the Total Amount to Party B.
 
Before delivery of the Equipment, Party A shall pay 40% of the Total Amount to
Party B.
 
On completion of installation and testing (‘Completion Date”), Party A shall pay
5% of the Total Amount to Party B.
 
The balance of the Total Amount shall be paid to Party B within six month from
the Completion Date.
 
(Payments for each of the two production lines shall be made according to the
progress relating to delivery.)
 

4.
Term of delivery

One production line shall be delivered within six month from the Effective Date
while the other shall be delivered within ten month from the Effective Date.



5.
Quality Criteria For the Equipment

Quality criteria for the Equipment shall be the same with the enterprise
standard for Party B’s products.



6.
Quality Criteria For Products

Follow the industry standard for spunlace non-woven cloth
FZ/T64012.1-2001(Leather Cloth) and the specification in the Attachment.



7.
Packing

Standard packing for products of Party B sold domestically. The packing material
shall not be returned and the packing cost is included in the Total Amount of
this Contract.



8.
Term of Transportation

Party B is responsible to deliver the Equipment to Party A’s factory located in
Huanggang, Hubei Province.
 

9.
Destination of Delivery:

Party A’s factory.
 
 
-1-

--------------------------------------------------------------------------------

 



10.
Installation and Testing

Party B shall be responsible for installation and testing of the Equipment free
of charge and Party A shall provide accommodation for the technical staff of
Party B.



11.
Guarantee Period

The guarantee period is one year from the delivery date.
 
Within the guaranty period, Party B is responsible to replace and maintain
machine parts damaged due to quality problem free of charge.
 
Party B agrees to provide maintenance assistance to Party A after expiry of the
guaranty period.
 
Party B agrees to provide replacement or maintenance for conveying pulley, large
wallboard, jointing of roll and speed reduction box damaged due to quality
problem within 3 years from the delivery date.



12.
Party B is responsible for providing technical information which includes two
sets of instruction books, general drawing of the Equipment, electrical diagram,
etc.




13.
Party A is responsible for supply of electricity, water, gas, heat, and other
specific materials needed by the production lines.




14.
This Contract is signed in four originals with each party holding two originals.
This Contract shall become effective once it is singed and stamped by both
parties and on Party B’s receipt of the down payment.




15.
Settlement of Dispute

By mutual consultation.


Party A: Winner Medical (Huanggang) Co., Ltd,


Address: No.1 Chibi Avenue, Huanggang City, Hubei Province


Authorized Representative (Signature): Jianquan Li


Official Seal


July 12th 2005


 
Party B: Zhengzhou Textile Machinery Co., Ltd,


Address: No. 16, Yinpin Road, Hi-tech Development Zone, Zhengzhou, Henan
Province
Bank: Jin Branch of Industrial and Commercial Bank of China
Account: 1702020709200014220


Authorized Representative (Signature): Faxiang Zhu


Official Seal


July 12th 2005
 
 
-2-

--------------------------------------------------------------------------------

 
 
 